Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 14 April 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            au Gal Washington
                            à New-port 14. avril 1781.
                        
                        J’ai reçu la lettre de Votre Excellence du 10. de ce mois, au Sujet de l’expedition proposée par L’Etat de
                            Boston,à laquelle vous Vouliez bien donner Votre approbation sous dèux restrictioun, La premiere qui
                            regarde la Marine, concerne Mr le chevalier Destouches qui a l’honneur d’y repondre par la Lettre cy
                            jointe. quant à la seconde qui regarde la terre, j’avois éte assez heureux pour prevenir les Sagen reflexions de votre
                            excellence, J’avois mis le chevalier de Chatelus en état de se passer de tout Secours des milices
                            circonvoisines, en lui donnant 800. hommes de troupes, 4. mortiers de 12. pouces, 4. pieces de 24. independemmet de celles
                            qu’il auroit pu tirer des Vaisseaux par augmentation, ce qui étoit plus que suffisant pour reduire un fort où il y a 350.
                            hommes de garnisson sans aucun souterrein ni chemin couvert, ni aucun ouvrage exterieur. Ce detachement étoit tout prèt à
                            s’embarquer, mais il m’a paru que les observations de Votre Excellence sur la aeparation de L’escadre, sur le risque
                            d’ètre interrompu par des forces superieures dans le cours de l’expedition que Mr Destouches ne juge pas possible
                            d’entreprendre avec ses seules fregates, sont les motifs qui lui font renoncer absolument à ce dessein pour le moment
                            present.
                        Je Suis avec Respect & a
                    